DETAILED ACTION
The following Office action concerns Patent Application Number 16/099,854.  Claims 1-20 are pending in the application.
Claims 5 and 14-20 are withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed June 4, 2021 has been entered.
The previous rejection of claim 8 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-4 and 6-13 under 35 USC 103 over Mapkar et al in view of Sheng et al, Shi et al and Omori et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Mapkar et al teaches a composite material comprising boron nitride, carbon nanotubes and graphene nanoplatelets (par. 4, 32, 37, 44).  Boron nitride must have a resistivity of greater than 106 Ω·cm and an intrinsic thermal conductivity of 5-50 W/mK because boron nitride is the claimed first ceramic filler.  Carbon nanotubes are known to have a resistivity of about 10-6 Ω·cm, a breaking strength of about 60 GPa, and a thermal conductivity of more than 3000 W/mK.  Graphene nanoplatelets inherently have an electrical conductivity of greater than 60,000 S/m and a thermal conductivity of more than 100 W/mK.  Boron nitride satisfies the claimed first ceramic filler.  Carbon nanotubes satisfy the claimed second and fourth fillers, because the second and fourth fillers both include carbon nanotubes.  Graphene nanoplatelets satisfy the claimed third filler.
The amount of boron nitride is 0.5 to 6 % by weight, the amount of carbon nanotube is 0.3 to 6 % by weight, and the amount of graphene nanoplatelets is 0.3 to 6 % by weight (par. 4-6).  The method of making the composite includes blending the above components (par. 41).  The composite material is used to 
Mapkar in view of Shi does not teach the aspect ratio and length of the carbon nanotubes.
However, Sheng et al teaches a composite material comprising carbon nanotubes, wherein the carbon nanotubes have a diameter of 0.5 nm-200 nm and a length of 200 nm-20 µm (abstract).  A carbon nanotube with a diameter of 20 nm and a length of 2 µm has an aspect ratio of 100, for example.  The carbon nanotubes are ideal reinforcing fibers which provide excellent mechanical strength, electrical and thermal conductivity, and thermal stability (par. 6).
Makpar et al is silent regarding the aspect ratio and length of the carbon nanotubes.  A person of ordinary skill in the art would have been motivated by design need to combine the length and aspect ratio of Sheng et al with the carbon nanotubes of Mapkar in view of Shi in order to obtain a composite material containing reinforcing fibers which provide excellent mechanical strength, electrical and thermal conductivity, and thermal stability.
Mapkar in view of Sheng does not teach the diameter and thickness of the nanoplatelets (third filler).
However, Shi et al teaches a composite material comprising graphene nanoplatelets having a thickness of less than 100 nm 
Mapkar et al teaches graphene nanoplatelets but is silent regarding the thickness and diameter of the nanoplatelets.  A person of ordinary skill in the art would have been motivated by design need for an effective nanoplatelet size to combine the thickness and diameter of Shi et al with the graphene nanoplatelets of Mapkar in view of Sheng in order to obtain a nanoplatelet filler having high electrical conductivity.
The filler composition as taught by Mapkar et al in view of Sheng et al and Shi et al is capable of being used as a heat sink because it contains all of the components of the claimed composition.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mapkar et al in view of Sheng et al and Shi et al and further in view of Minorikawa et al (US 2018/0179383).
Mapkar et al in view of Sheng et al and Shi et al teaches a composite material comprising boron nitride (the first ceramic filler) as described above.  Mapkar et al in view of Sheng et al and Shi et al does not teach the particle size of the boron nitride.
However, Minorikawa et al teaches a composite resin material comprising boron nitride particles (powder) (par. 28).  The boron nitride particles have a size of 0.1-20 µm (par. 28).  
Mapkar et al is silent regarding the size of the boron nitride additive.  A person of ordinary skill in the art would have been motivated by design need to combine the particle size of Minorikawa et al with the boron nitride of Mapkar et al in view of Sheng et al and Shi et al in order to obtain high thermal conductivity.
Response to Arguments
The applicant argues that the references do not teach a combination of four different fillers.  However, the instant claims do not require all four fillers to be different.  For example, the claimed second and fourth fillers both include carbon nanotubes.  Therefore, carbon nanotubes having the required properties satisfy both the claimed second and fourth fillers.  Furthermore, the cited references teach each of the claimed four fillers and the corresponding properties, as discussed above.
The applicant argues that Mapkar et al teaches a maximum of three (filler) additives.  Nowhere does Mapkar et al teach that the maximum number of additives is three.  On the contrary, Mapkar explicitly teaches incorporating at least one of a spherical additive, at least one of a non-spherical additive, 
The applicant argues that Mapkar et al teaches away from the length and aspect ratio of carbon nanotubes taught by Sheng et al.  Mapkar et al teaches carbon nanotubes but is silent regarding the length and aspect ratio of the carbon nanotubes.  Mapkar et al does not teach away from the length and aspect ratio of the carbon nanotubes of Sheng et al.
The applicant argues that Mapkar et al teaches away from the nanoplatelet size taught by Shi et al.  Mapkar et al teaches graphene nanoplatelets but is silent regarding the nanoplatelet size.  Mapkar et al does not teach away from the nanoplatelet size taught by Sheng et al.
The applicant argues that Mapkar et al does not teach the claimed thermal conductivities.  Each of the recited filler components of Mapkar et al have the claimed thermal conductivity for the corresponding filler as discussed in detail for each filler in the grounds of rejection above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.